 



Exhibit 10.2
Amendment to the Asset Purchase Agreement
     AMENDMENT NO. 1 (this “Amendment”) TO THE ASSET PURCHASE AGREEMENT, dated
as of March 31, 2007, is made by and among LEAR CORPORATION, a Delaware
corporation (“Lear”), INTERNATIONAL AUTOMOTIVE COMPONENTS GROUP NORTH AMERICA,
INC., a Delaware corporation (the “Company”), WL ROSS & CO. LLC, a Delaware
limited liability company (“WL Ross”), FRANKLIN MUTUAL ADVISERS, LLC
(“Franklin”), and INTERNATIONAL AUTOMOTIVE COMPONENTS GROUP NORTH AMERICA, LLC,
a Delaware limited liability company (“IACNA”).
     WHEREAS, each of the undersigned are parties to that certain Asset Purchase
Agreement dated as of November 30, 2006 (the “Original Agreement”); and
     WHEREAS, the parties wish to amend the Original Agreement as set forth
herein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
ARTICLE 1
DEFINITIONS
     1.1 Defined Terms. Capitalized terms used herein and not defined herein
shall have the respective meanings given to such terms in the Original
Agreement.
ARTICLE 2
AMENDMENTS TO ORIGINAL AGREEMENT,
EXHIBITS AND DISCLOSURE SCHEDULES.
     2.1 Amendment of Section 1.1.
          (a) The definitions of “Asian Joint Venture” and “Asian Joint Venture
Agreement” in Section 1.1 of the Original Agreement, and all references to such
terms in the Original Agreement, are hereby deleted in their entirety.
          (b) The definition of “Affiliate Loans” in Section 1.1 of the Original
Agreement is hereby amended and restated in its entirety as follows:
“Affiliate Loans” means (i) a loan from WL Ross (or one or more of its
Affiliates) to the Company in the principal amount of $33,333,333 on the terms
and conditions set forth in the applicable Promissory Note and (ii) loans from
Affiliates of Franklin to the Company in the aggregate principal amount of
$16,666,667, in such amounts and from such affiliates as set forth on
Schedule 1.1.1A, on the terms and conditions set forth in the applicable
Promissory Note.”

 



--------------------------------------------------------------------------------



 



          (c) The definition of “Balance Sheet” in Section 1.1 of the Original
Agreement is hereby amended and restated in its entirety as follows:
““Balance Sheet” means the unaudited consolidated balance sheet for the
Business, including the Sale Companies but excluding the financial results of
the Dayton Facility, as of the Balance Sheet Date.”
          (d) The definition of “Holding Companies” in Section 1.1 of the
Original Agreement is hereby amended and restated in its entirety as follows:
““Holding Companies” means the Canadian Holding Company, the Mexican Holding
Company and IAC Finance, LLC.”
          (e) The definition of “Holding Company Shares” in Section 1.1 of the
Original Agreement is hereby amended and restated in its entirety as follows:
““Holding Company Shares” means all of the issued and outstanding shares or
other equity ownership interests of the Mexican Holding Company, the Canadian
Holding Company and IAC Finance, LLC.”
          (f) The definition of “Financial Statements” in Section 1.1 of the
Original Agreement is hereby amended and restated in its entirety as follows:
““Financial Statements” means (i) the Balance Sheet and (ii) the related
unaudited consolidated statements of income for the Business for the nine months
ended on the Balance Sheet Date, attached hereto as Schedule 1.1.5, excluding in
each case, the financial results of the Dayton Facility.”
          (g) The definition of “Knowledge of Lear” in Section 1.1 of the
Original Agreement is hereby amended and restated in its entirety as follows:
““Knowledge of Lear”, or words of similar import, means the actual knowledge of
Roger Jackson, Douglas DelGrosso, Daniel Ninivaggi, James Kamsickas, Jeff
Vanneste, Earl LaFontaine (with respect to intellectual property matters) or
Bill Brockhaus (as to the Current Mexican Subsidiaries), collectively.”
          (h) The definition of “Purchased Assets” in Section 1.1 of the
Original Agreement is hereby amended by amending and restating in its entirety
subsection (iv) thereof as follows:
“(iv) the accounts receivable and prepaid expenses arising out of or relating
primarily to the Business to the extent reflected in the calculation of the
Closing Net Working Capital (including all inter-company trade accounts
receivable between an Asset Seller or a Sale Company and Lear or any of Lear’s
Subsidiaries) or to the extent related to the operation of the Business at the
Dayton Facility and the assets described in clause (i) of the definition of
Tooling and Engineering Net Assets;”
          (i) The definition of “Tooling and Engineering Net Assets” in
Section 1.1 of the Original Agreement is hereby amended and restated in its
entirety as follows:

2



--------------------------------------------------------------------------------



 



“Tooling and Engineering Net Assets” means (i) engineering and tooling costs
that are lump sum payable by the customer and capitalized engineering and
tooling costs and gains that will be amortized following the date of
determination, less (ii) divisional accounts payable related to the Business
recorded at the Dearborn, Michigan Division Office, in each case excluding the
impact of any accounting on the books and records of the Business or Lear for
the transactions contemplated by this Agreement.
          (j) Section 1.1 of the Original Agreement is hereby amended by
inserting the following new defined term therein in the appropriate alphabetical
order:
““Dayton Facility” means the facility owned and operated by Lear Corporation
EEDS and Interiors and located in Dayton, Tennessee.”
     2.2 Amendment of Section 2.2. Section 2.2(a)(i) of the Original Agreement
is hereby amended and restated in its entirety as follows:
“(i) all Current Liabilities of the Asset Sellers, to the extent included in the
calculation of the Closing Net Working Capital, all Current Liabilities of the
Asset Sellers to the extent related to the operation of the Business at the
Dayton Facility, and all liabilities under the intercompany loan payable related
to the Business at the Madisonville, Kentucky facility;”
     2.3 Amendment of Section 2.4.
          (a) The first sentence of Section 2.4(a) of the Original Agreement is
hereby amended and restated in its entirety as follows:
“In consideration of the Transfer of the Purchased Assets and the Holding
Company Shares to the Company at Closing, the Company shall (i) pay Lear
$300,000 (the “Cash Consideration”) by delivering to Lear a demand promissory
note dated as of the Closing Date in a form acceptable to Lear, which note shall
be due and payable, without further authorization or action of the parties to
this Agreement, at 10:00 a.m. (Eastern Time) on April 2, 2007, and (ii) assume
the Assumed Liabilities (together with the Cash Consideration, the “Purchase
Price”).”
          (b) Section 2.4 of the Original Agreement is hereby amended by adding
at the end thereof a new subsection (c) as follows:
“(c) Lear will deliver to the Company an amended allocation and supporting
valuation report (the “Final Valuation Report”) no later than 60 days after the
Closing Date, and the Company will provide any comments, questions or objections
with respect thereto no later than 20 days after the delivery of the Final
Valuation Report, provided that the deadline for delivery of the Final Valuation
Report may be extended in 15-day increments with the Company’s prior written
consent, not to be unreasonably withheld or delayed. The parties will thereafter
cooperate diligently and in good faith to promptly resolve any disputes and
agree upon an amended Schedule 2.4, which amended Schedule 2.4 shall be prepared
in a manner consistent with Schedule 2.4 agreed to at Closing. The parties, in
connection with their respective U.S. federal, state, local and foreign tax
returns and other filings, agree not to take any position inconsistent with such
purchase price allocation for Tax reporting purposes. Any

3



--------------------------------------------------------------------------------



 



adjustment to the purchase price shall be allocated as provided by Treasury
Regulation Section 1.1060-1(c).“
     2.4 Amendment of Section 2.5.
          (a) The parties acknowledge and agree that set forth on Annex A
attached hereto is a list of (i) the accounts receivable that the Asset Sellers
are excluding from the Purchased Assets or the Sale Companies are distributing
to another Lear Company prior to the Closing in accordance with Section 2.5 of
the Original Agreement and (ii) the accounts payable that the Asset Sellers are
excluding from the Assumed Liabilities or the Sale Companies are distributing to
another Lear Company prior to the Closing in accordance with Section 2.5 of the
Original Agreement.
          (b) Section 2.5 of the Original Agreement is hereby amended by adding
at the end thereof a new subsection (l) as follows:
“(l) Notwithstanding anything to the contrary in this Agreement or the LLC
Agreement, (i) the Current Assets and the Current Liabilities of the Dayton
Facility shall be included in the calculation of the Closing Net Working Capital
and the Closing Tooling Net Assets only to the extent such Current Assets and
Current Liabilities have been recorded at the Dearborn, Michigan Division Office
and (ii) the calculation of 2007 EBITDA (as defined in the Limited Liability
Company Agreement of IACNA dated as of the date hereof) shall not take into
account the financial results of the Dayton Facility.”
     2.5 Amendment of Section 3.3. Notwithstanding anything to the contrary in
Section 3.1 of the Original Agreement, the parties acknowledge and agree that
the Closing Date shall be March 31, 2007 and the Closing shall be effective as
of 11:59 p.m. (Eastern Time) on March 31, 2007.
     2.6 Amendment of Article VII. Article VII of the Original Agreement is
hereby amended and restated in its entirety as set forth on Annex B attached
hereto.
     2.7 Amendment of Exhibits. Exhibit H of the Original Agreement is hereby
amended and restated in its entirety as set forth on Annex C attached hereto.
     2.8 Amendment of Schedules.
          (a) Schedule 1.1.1 of the Original Agreement, and all reference to
such Schedule in the Original Agreement, are hereby deleted in their entirety.
          (b) The parties hereby agree that attached hereto as Annex D is
Schedule 1.1.1A
          (c) Schedule 1.1.2 of the Original Agreement is hereby amended and
restated as set forth on Annex E attached hereto.
          (d) Schedule 1.1.4 of the Original Agreement is hereby amended and
restated in its entirety as set forth on Annex F attached hereto.

4



--------------------------------------------------------------------------------



 



          (e) The parties hereby agree that attached hereto as Annex G is
Schedule 2.4, which Schedule 2.4 shall be subject to adjustment following the
Closing in accordance with Sections 2.4(c) and 2.5(k).
          (f) Schedule 3.1(d) of the Original Agreement is hereby amended and
restated as set forth on Annex H attached hereto.
     2.9 Amendment of Section 3.1(j). Section 3.1(j) of the Agreement is hereby
amended by clarifying that Lear is curing the shortfall in the Estimated Closing
Tooling Net Assets by increasing by $4.9 million the trade accounts receivable
included in the Purchased Assets payable from Lear to the Company.
ARTICLE 3
MISCELLANEOUS.
     3.1 From and after the date hereof, each reference in the Original
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, shall mean and be a reference to the Original Agreement as amended
hereby.
     3.2 Except as specifically set forth above, the Original Agreement shall
remain unaltered and in full force and effect and the respective terms,
conditions or covenants thereof are hereby in all respects ratified and
confirmed.
     3.3 This Amendment may be executed in one or more counterparts, all of
which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties.
     3.4 This Amendment will be governed by, and construed in accordance with,
the laws of the State of New York, regardless of the laws that might otherwise
govern under principles of conflict of laws thereof.
[signature page follows]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have caused this Amendment to
Original Agreement to be duly executed and delivered as of the date first above
written.

                      LEAR CORPORATION    
 
               
 
      By:   /s/ Daniel A. Ninivaggi    
 
               
 
      Name:   Daniel A. Ninivaggi    
 
               
 
      Title:   Executive Vice President, Secretary and General Counsel    
 
               
 
               
 
                    INTERNATIONAL AUTOMOTIVE COMPONENTS GROUP NORTH AMERICA,
INC.    
 
               
 
      By:   /s/ Stephen Toy    
 
               
 
      Name:   Stephen Toy    
 
               
 
      Title:   Director and Vice President    
 
               
 
                    WL ROSS & CO. LLC    
 
               
 
               
 
      By:   /s/ Stephen Toy    
 
               
 
      Name:   Stephen Toy    
 
               
 
      Title:   Managing Director    
 
               
 
               
 
                    FRANKLIN MUTUAL ADVISERS, LLC    
 
               
 
               
 
      By:   /s/ Bradley Takahashi    
 
               
 
      Name:   Bradley Takahashi    
 
               
 
      Title:   Vice President    
 
               
 
               
 
                    INTERNATIONAL AUTOMOTIVE COMPONENTS GROUP NORTH AMERICA, LLC
   
 
               
 
      By:   /s/ Stephen Toy    
 
               
 
      Name:   Stephen Toy    
 
               
 
      Title:   Director and Vice President    
 
               

6



--------------------------------------------------------------------------------



 



ANNEX B
ARTICLE 7
EMPLOYMENT MATTERS; EMPLOYEE BENEFITS
     7.1 Employee Benefit Plans.
          (a) Schedule 7.1(a) hereto lists all material Benefit Plans in effect
as of November 30, 2006 including, without limitation, all pension,
profit-sharing, savings and thrift, bonus, incentive or deferred compensation,
severance pay and medical and life insurance plans in which any current or
former Employees participate (collectively, “Employee Benefit Plans”).
          (b) Lear has provided or made available to the Company: (i) a complete
copy of each written Employee Benefit Plan and a description of any unwritten
Employee Benefit Plan, each as in effect on the date hereof; (ii) a copy of each
trust agreement or other funding vehicle with respect to each such plan; (iii) a
copy of the most recently received determination letter, if any, and any and all
currently effective rulings or notices issued by a governmental or regulatory
authority, with respect to each such plan; (iv) a copy of the Form 5500 Annual
Report (or similar governmental report applicable outside of the United States),
if any, for each of the two most recent plan years for each such plan; and
(vi) the most recent summary plan description, if any, with respect to each such
plan (excluding for purposes of this subsection (b) any documents not available
to Lear relating to any “multiemployer plan”, as defined in Section 4001(a)(3)
of ERISA and any Canadian multiemployer plan to which a Lear Company is
contributing on behalf of non-U.S. Employees).
          (c) Each U.S. Employee Benefit Plan (other than a multiemployer plan)
has been operated and administered in material compliance with its terms and all
applicable requirements of ERISA and the Code and with any applicable reporting
and disclosure requirements, including but not limited to the requirement of
Part 6 of Subtitle B of Title I of ERISA and Section 4980B of the Code.
          (d) Each Employee Benefit Plan (other than a multiemployer plan) which
is intended to meet the requirements of a “qualified plan” under Section 401(a)
of the Code is so qualified and has either received a favorable determination
letter from the Internal Revenue Service that such plan is so qualified or has
requested such a favorable determination letter within the remedial amendment
period of Section 401(b) of the Code and neither Lear nor any Lear Company is
aware of any facts or circumstances that would jeopardize the qualification of
such plan or the tax exempt status of any related trust maintained by any Lear
Company or an ERISA Affiliate intended to be exempt from U.S. federal income
taxation under Section 501 of the Code, or the qualified or registered status of
any Benefit Plan or trust maintained outside the United States.
          (e) Except as set forth on Schedule 7.1(e), no U.S. Employee Benefit
Plan (other than a multiemployer plan) which is a defined benefit plan or is
subject to Title IV of ERISA or any trust established thereunder has incurred
any “accumulated funding deficiency” (as defined in Section 302 of ERISA and
Section 412 of the Code), whether or not waived, as of the last day of the most
recent fiscal year of each Title IV Plan ended prior to the Closing Date.

1



--------------------------------------------------------------------------------



 



          (f) Except as otherwise set forth on Schedule 7.1(f), none of the
Employee Benefit Plans provides or obligates any Lear Company or its
Subsidiaries to provide any Employee (or any dependent thereof) any life
insurance or medical or health or any other welfare benefits after their
termination of employment with a Lear Company or any of its Subsidiaries, other
than as required under Part 6 of Subtitle B of Title I of ERISA, Section 4980B
of the Code or any similar state law, and except as otherwise set forth on
Schedule 7.1(f), neither the Company nor any Subsidiary has at any time made a
promise or guarantee, or any expression that could be construed as such a
promise or guarantee, to any Employee that any such retiree benefit is or will
be provided for the life of the retiree, spouse or dependent or on a permanent,
“lifetime” or vested basis.
          (g) Except as set forth on Schedule 7.1(g), neither Lear nor any of
its Subsidiaries is required with respect to the Business to contribute to, or
during the five-year period ending on the Closing Date will have been required
to contribute to, any “multiemployer plan”, as such term is defined in
Section 4001(a)(3) of ERISA, and neither Lear nor any of its Subsidiaries is
subject to any withdrawal or partial withdrawal liability within the
contemplation of Section 4201 of ERISA with respect to the Business and will not
become subject thereto as a result of the transactions contemplated by this
Agreement. To the Knowledge of Lear, no U.S. multiemployer plan is insolvent or
is in reorganization status under ERISA Section 4241. Except as set forth on
Schedule 7.1(g), neither Lear nor any of its Subsidiaries is required with
respect to Employees to contribute to any Canadian multi-employer plan, and, to
the Knowledge of Lear, the only obligation to or in respect of any Canadian
Benefit Plan that is a multi-employer plan is to make the required contributions
to such plan in the amounts and in the manner set forth in the applicable
collective bargaining agreements.
          (h) Except as otherwise set forth on Schedule 7.1(h) hereto, neither
the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (i) result in any material payment
(including, without limitation, severance, unemployment compensation, golden
parachute or otherwise) becoming due from Lear or any of its Subsidiaries under
any Employee Benefit Plan, (ii) materially increase any benefits otherwise
payable under any Employee Benefit Plan or (iii) result in the acceleration of
the time of payment or vesting of any such benefits to any material extent,
except as provided in Section 7.4.
          (i) Except as otherwise set forth on Schedule 7.1(i) hereto or as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, each Employee Benefit Plan which is not a U.S. Employee
Benefit Plan and is not a multiemployer plan (a “Foreign Company Plan”) has been
maintained in all material respects in accordance with its terms and with all
material legal requirements applicable thereto and is funded and/or book
reserved for in accordance with applicable laws. With respect to any non-U.S.
multiemployer plan, Lear or its Affiliate has made all required contributions
when due.
          (j) Subject to any applicable collective bargaining agreement and any
non-U.S. law to the contrary and except for any Canadian pension Employee
Benefit Plan or multiemployer plan, or as may be disclosed on Schedule 7.1(j),
Lear and, where applicable, each Lear Company has the right to amend or
terminate its participation with respect to, and sponsorship of, each Employee
Benefit Plan.
     7.2 Employment Offers. Prior to the Closing Date, the Company will offer
employment to all current Employees of the Asset Sellers (including such
Employees on short-term disability, conditioned upon their acceptance of the
Company’s employment offer by the

2



--------------------------------------------------------------------------------



 



earlier of the expiration of the period of short-term disability or the date on
which they are no longer disabled, and excluding Employees on long-term
disability), such employment to be effective as of 12:01 a.m. on the Closing
Date. With respect to bargaining unit Employees of the Asset Sellers, the terms
of their employment will be subject to the Company’s ability to negotiate or
implement new or modified wages, hours and other terms and conditions of
employment with the appropriate authorized collective bargaining representative
at each such acquired location. Until such time as new or modified wages, hours
and terms and conditions are negotiated or implemented, such bargaining unit
employees will continue to work under the existing wages, hours and other terms
and conditions of employment set forth in the existing collective bargaining
agreement at each such acquired location, but in no event will such employees
participate in the Benefit Plans beyond the applicable “New Plan Effective
Date,” as defined in Section 7.6. With respect to the non-bargaining unit
Employees, the offer of employment or the continued employment of Transferred
Employees will be in the same or a comparable position with wages, compensation
and benefits (excluding any benefits under a defined benefit plan or any retiree
medical or life insurance program) that are not, in the aggregate, materially
less favorable to the Employee than those in place immediately prior to the
Closing Date, as determined by the Company, with such wages, compensation and
benefits, except with respect to defined benefit pension plans and
post-retirement benefits, being maintained for a minimum period of three months
after the Closing Date. Those Employees accepting such offers of employment by
the Company will be deemed “Hired Employees”. Within 10 days after the Closing
Date, the Company will give Lear a list of all Hired Employees.
     7.3 Termination of Participation. Except as otherwise provided in this
Article VII, as of the Closing Date, Lear shall cause the Sale Companies to
cease participating in each Employee Benefit Plan and the active participation
in each Employee Benefit Plan of Transferred Employees shall cease as of the
Closing Date, and no additional benefits shall be accrued thereunder for such
Transferred Employees.
     7.4 Pension Plans. Lear and its Affiliates shall retain (a) except as
specifically set forth in this Section 7.4 related to the transfer of plan
assets, all assets and liabilities accrued through the Closing Date under the
Employee Benefit Plans in which Employees in the United States (“U.S. Company
Employees”) participate (“U.S. Employee Benefit Plans”) that are pension plans
intending to be qualified under Code Section 401(a) (“U.S. Pension Plans”), and
shall make all contributions required to be made under the terms of each U.S.
Pension Plan for periods ending on or before the Closing Date, and (b) all
liabilities under any supplemental or other non-qualified retirement or pension
plan maintained for the benefit of U.S. Company Employees prior to the Closing
Date. Each Hired Employee’s accrued benefit and account balance under the U.S.
Pension Plans shall be 100% vested as of the Closing Date. The accrued benefits
of each Hired Employee who is a participant, as of the Closing Date, in the
Pension Equalization Program and/or the Pension Make-Up Account under the
Executive Supplemental Savings Plan shall be 100% vested with respect to such
program and/or account as of the Closing Date, but only to the extent such Hired
Employee would have attained full vesting if: (i) for full vesting based solely
on the age of the participant, the participant is credited with an additional
five (5) years of age as of the Closing Date; (ii) for full vesting based solely
on the years of service of the participant, the participant is credited with an
additional five (5) years of service as of the Closing Date; and/or (iii) for
full vesting based on both the age and years of service of the participant, the
participant is credited with an additional five (5) years of age and five (5)
years of service as of the Closing Date.
          For purposes of benefit accruals, Lear shall give each participant
under the Lear Combined Pension Plan (the “Hourly Plan”) who is employed by the
Company credit for service

3



--------------------------------------------------------------------------------



 



with the Company for the period beginning the day after the Closing Date and
ending on the New Plan Effective Date or, if earlier, the participant’s
termination of employment with the Company (the “Participation Period”). Such
crediting will be done by Lear under the Hourly Plan, and is not an adoption of
the Hourly Plan by the Company. The Company shall be required to pay to Lear, on
a monthly basis, the Company’s allocable share (equivalent to the full aggregate
amount credited to such accounts, as determined by the applicable formula set
forth in the Hourly Plan) of employer contributions required to be made to the
Hourly Plan during the Participation Period, with respect to the Hourly Plan
participants who are employees of the Company. With respect to the Lear
Corporation Hourly Retirement Savings Plan and the Lear Corporation Salaried
Retirement Savings Plan (collectively, the “401(k) Plans”), the Company shall
become a participating employer beginning the day after the Closing Date and
ending on the “New Plan Effective Date.” The Company shall be required to make
all contributions due to the 401(k) Plans on behalf of its employees on a timely
basis in accordance with Lear’s past practices, the terms of the 401(k) Plans,
and ERISA. Within a reasonable period of time after the New Plan Effective Date
with respect to the 401(k) Plans, Lear and the Company shall take such actions
as are necessary to transfer those portions of the 401(k) Plan assets that
relate to the Hired Employees to the applicable New Plan(s). The Company shall
also be responsible for its ratable share of any and all costs of administration
with respect to the Hourly Plan and 401(k) Plans during such period, which share
shall be reasonably determined by Lear, in consultation with the Company.
          Lear and its Affiliates shall (i) except as specifically set forth in
Section 7.7(e) related to the transfer of plan assets, retain all assets and
liabilities accrued through the Closing Date with respect to Employees of the
Canadian Holding Company and Canadian Subsidiaries under the Employee Benefit
Plans that are defined benefit or defined contribution pension plans, excluding
any Canadian multiemployer plan, (ii) make all contributions required to be made
under the terms of each defined benefit or defined contribution plan (or, with
respect to any Canadian multiemployer plan, under the terms of the applicable
collective bargaining agreement) with respect to which Employees of the Canadian
Holding Company or Canadian Subsidiaries participate for periods ending on or
before the Closing Date, and (iii) retain all liabilities under any supplemental
pension plan maintained for the benefit of Employees of the Canadian Holding
Company and Canadian Subsidiaries.
     7.5 Welfare Plans. Lear shall retain all assets relating to the Employee
Benefit Plans in which Employees participate that are welfare benefit plans and
shall be liable for and shall hold the Company and its Subsidiaries harmless
from and against all claims for the benefits described below by participants of
such plans which are incurred prior to the Closing Date. The Company shall be
liable (and shall hold Lear and its Affiliates harmless) for all claims for
benefits incurred during the period beginning the day after the Closing Date and
ending on the “New Plan Effective Date” (as defined in Section 7.6), with
respect to each welfare plan participant who is a Hired Employee (or who becomes
employed by the Company after the Closing Date but on or before the “New Plan
Effective Date”), and his or her covered dependents and beneficiaries
(collectively, the “Covered Individuals”). The Company shall be responsible for
its ratable share of any and all costs of administration and insurance with
respect to the welfare plans during such period, which share shall be reasonably
determined by Lear, in consultation with the Company. For purposes of this
Agreement, the following claims shall be deemed to be incurred as follows:
(i) life, accidental death and dismemberment and business travel accident
insurance benefits, upon the death or accident giving rise to such benefits;
(ii) health, dental, vision, and/or prescription drug benefits, upon provision
of such services, materials or supplies; (iii) long-term disability benefits, as
of the date of the event giving rise to the long-term disability benefit by
Lear’s insurance carrier; (iv) workers’

4



--------------------------------------------------------------------------------



 



compensation claims, upon the event giving rise to the claim; and (v) short-term
disability benefits, upon provision of each payment (with respect to the payroll
period within which the Closing Date falls, the liability for the short-term
disability benefit will be split ratably between Lear and the Company, as
reasonably determined by Lear in consultation with the Company).
          Lear shall be liable for and shall hold the Company and its
Subsidiaries harmless from and against any retiree welfare benefits to be
provided to retirees of any Lear Company and its Subsidiaries who have actually
retired prior to the Closing Date, under any U.S. Employee Benefit Plan. In
addition, Lear shall remain liable for payment of amounts credited as of the
Closing Date to the HRA notional account for Mendon Employees covered by the
collective bargaining agreement with the UAW, such payments being due if a union
employee leaves employment with Company and its Subsidiaries or Lear and its
Subsidiaries after attaining 10 years of service and 55 years of age. The
Company will provide timely notification to Lear, no less frequently than
quarterly, of the termination of employment of any Mendon Employee covered by
the collective bargaining agreement with the UAW.
     7.6 Assistance with Benefit Plan Transition. From the date of signing this
Agreement until the respective dates as of which the Company’s or its
Affiliates’ new pension and welfare benefit plans (the “New Plans”) become
effective, or, if no such plan is established by the Company, as of the date
specified by the Company, but no later than December 31, 2007 (or such earlier
date as specifically provided in this Section 7.6) (each such date constituting
a “New Plan Effective Date”), Lear and its Affiliates agree to work with the
Company to enable the Company or its Affiliates to establish New Plans that will
cover eligible Hired Employees and Transferred Employees and their eligible
dependents, so that on the respective New Plan Effective Dates, said individuals
may obtain coverage under the applicable New Plan. Notwithstanding anything in
the Agreement to the contrary, the New Plan Effective Date will in no event be
later than November 30, 2007 with respect to New Plans that are pension plans.
The Company agrees to use its best efforts to establish New Plans effective as
soon as administratively practicable after the Closing Date. Lear agrees to use
its reasonable best efforts to obtain from its welfare benefits providers
comparable terms and conditions for the Company from the New Plan Effective Date
with respect to the New Plans that are welfare plans, through the remainder of
2007, if applicable. The Company and Lear agree to work together to effect a
transition with respect to the continuation of the flexible spending accounts
for the Hired Employees. After the end of the 2007 plan year, Lear and the
Company shall reconcile the amounts that each withheld from pay and paid out
under a flexible spending account plan and determine if either party is entitled
to reimbursement from the other.
     7.7 Company’s Obligations.
          (a) Except as may be required by non-U.S. law with respect to non-U.S.
bargaining unit Employees of the Sale Companies, the Company (i) expressly
declines and refuses to assume or adopt any collective bargaining agreement or
other agreement, letter, memorandum, past practice or understanding with any
collective bargaining representative or labor organization at any acquired
location, and (ii) retains all of its rights and obligations as a successor
employer to the Lear Companies in connection with the Business, including to
bargain in good faith with the authorized collective bargaining representative
at each acquired location to seek to establish new or modified collective
bargaining agreements, as well as other agreements, letters, memoranda, or
understandings.
          (b) Except as may be required by non-U.S. law with respect to non-U.S.
bargaining unit Employees of the Sale Companies, from and after the Closing Date
(or, to

5



--------------------------------------------------------------------------------



 



the extent applicable with respect to any welfare or pension plan, the New Plan
Effective Date) and notwithstanding any other provision of this Agreement, the
management and direction of the Company’s and its subsidiaries’ workforce and
business, and the terms and conditions thereof, including all wage and salary
programs (including bonuses, and incentive compensation), medical and other
benefit programs, other compensation and benefit programs and the establishment
of procedures, policies and protocols for hiring, disciplining and firing
employees and setting general employee standards, shall be determined by the
Board of Directors of the Company (as delegated to the officers of the Company
and its subsidiaries).
          (c) To the extent the Company is required by any non-U.S. law to pay
notice, severance or other separation benefits or damages to an Employee of a
Sale Company who as of the Closing Date is on long-term disability (including
employees who have exhausted short-term disability benefits, but have not been
medically cleared to return to work), Lear shall reimburse the Company for the
cost of any such notice, severance or separation benefits or damages; provided,
however, that (i) the Company shall use commercially reasonable efforts to
mitigate any such damages (it being agreed that the Company shall have no
obligation to return such Employees to work); (ii) should the Company return any
such Employee to work, Lear shall have no reimbursement obligation with respect
to any such Employee following such Employee’s return to work, and (iii) the
Company shall tender the defense of any claim for damages by such an Employee to
Lear and shall not settle any such claim without Lear’s prior written consent.
For the avoidance of doubt, this subsection (c) does not apply with respect to
any Employee who as of the Closing Date is on short-term disability.
          (d) Subject to the provisions of Section 7.2 of this Agreement and
this Section 7.7, the Company agrees to give Hired Employees and Transferred
Employees service credit for all periods of employment with Lear or its
Affiliates prior to the Closing Date for all purposes (other than for pension
benefit accruals, except as otherwise specifically provided in this Agreement)
under any plan adopted or maintained by the Company or any of its Subsidiaries
in which Employees participate. The Company agrees to waive any limitations
regarding pre-existing conditions, and to give full credit for any co-payments
made and deductibles fully or partially satisfied prior to the Closing Date with
respect to any welfare or other employee benefit plans maintained by the Company
or any of its Subsidiaries in which Employees participate after the Closing
Date.
          (e) Effective no later than the New Plan Effective Date, the Company
shall have in effect a defined contribution plan that is intended to be
qualified under Section 401(a) of the Code and that includes a qualified cash or
deferred arrangement within the meaning of Section 401(k) of the Code with terms
and conditions no less favorable than those in Lear’s Savings Plan, in which
U.S. Company Employees shall be eligible to participate; provided, however, that
the terms and conditions of participation and benefits under such plan with
respect to bargaining employees shall be established pursuant to Section 7.2.
From the date of this Agreement until the Closing Date, Lear and its Affiliates
agree to work with the Company to enable the Company and its Affiliates, and the
Company agrees, to establish or to cause its Affiliates to establish, effective
as of the Closing Date, one or more registered defined contribution pension
plans (and, to the extent required by applicable non-U.S. law, associated
funding vehicles) to provide benefits to salaried and hourly Canadian
Transferred Employees who immediately prior to the Closing Date are actively
participating in registered Canadian pension plans sponsored by Lear and its
Affiliates and to register such plans and funding vehicles with each appropriate
Governmental Entity (subject, where applicable with respect to bargaining
Employees at the Maple location, to the terms and conditions set forth in the
collective bargaining agreement with UNITE HERE Ontario Council Local 1813). The

6



--------------------------------------------------------------------------------



 



contribution rates under such plans to be established shall be at the discretion
of the Company, but in no event shall such contribution rates be so low as to
cause Lear or its Affiliates to have a “wind-up” with respect to its registered
pension plans. Within a reasonable period of time after the New Plan Effective
Date with respect to the registered defined contribution plans for Canadian
Transferred Employees, Lear and the Company shall take such actions as are
necessary, subject to regulatory approval, to transfer those portions of the
applicable Canadian pension plans’ assets that relate to the defined
contribution account balances of the Canadian Transferred Employees to the
applicable New Plans.
          (f) The Company shall be liable for and shall hold Lear and its
Affiliates harmless from and against any and all Assumed Employee Liabilities
with respect to or arising out of: (i) Employees’ employee benefits, including,
without limitation, Assumed Employee Liabilities, arising from or with respect
to, the Company’s employee benefit plans; (ii) the employment of Hired Employees
by the Company or the employment of Transferred Employees by the Sale Companies
from and after the Closing Date; and (iii) any business associate agreement
entered into by Lear or a Benefit Plan for the benefit of the Company or its
Affiliates establishing New Plans, but only with respect to protected health
information that the business associate creates, receives, uses, or discloses on
or before the applicable New Plan Effective Date, and except to the extent that
any such liability is caused by the negligence of Lear or its employees.
          (g) The Lear Companies will take no action, or enter into any
transaction, whatsoever contrary to, or otherwise inconsistent with, the
provisions of this Section 7.7.
(h) If, as of the Closing Date, an Employee was not actively at work, or was at
work on other than a full-time basis, in either case, due to an injury for which
the employee was receiving benefits under the workers’ compensation law, or was
working in accordance with a return to work program in any applicable collective
bargaining agreement, the Company agrees that at the time an Employee is found
by a third-party, which is independent of Lear or its Subsidiaries, to be able
to return to work, it will offer employment to such Employee.
     7.8 Plant Closing Laws. The Company shall be responsible for providing any
notice required, pursuant to the United States Federal Worker Adjustment and
Retraining Notification Act of 1988, any successor United States federal law,
and any applicable plant closing notification law with respect to a mass layoff
or plant closing relating to the Business that occurs after the Closing Date.
     7.9 Accrued Vacation. Subject to the requirements of relevant state labor
laws, the Company will permit Hired Employees, during the vacation accrual year
containing the Closing Date, to take accrued, but unused as of the Closing Date,
vacation days with pay in accordance with the applicable policies of Lear and
its Subsidiaries as in effect as of the Closing Date. Lear shall reimburse the
Company for the cost of any such vacation days to the extent they were earned
prior to the date that is 12 months prior to the Closing Date.
     7.10 Miscellaneous. Lear and the Company agree to furnish each other with
such information concerning Employees and Benefit Plans, and to take all such
other reasonable action, as is necessary and appropriate to effect the
transactions contemplated by this Article VII, in each case to the extent
permitted under applicable law. The Relevant Lear Companies hereby agree to use
their commercially reasonable best efforts to assist the Company in making

7



--------------------------------------------------------------------------------



 



offers and hiring any of the Employees, including providing the Company with
access to such Employees and their work and personnel and related files, such
access to files to be consistent with applicable law, during a reasonable period
of time prior to the Closing Date. Neither Lear nor any of the Relevant Lear
Companies shall take any action that would impede, hinder, interfere or
otherwise compete with Company’s effort to hire any Employees.
     7.11 Equity Incentives. IACNA and the Company agree that each offer of
employment to a management Employee shall (1) be conditioned on such Employee
signing a waiver and termination of rights under Lear’s equity incentive plans
with respect to all unvested equity interests as of the Closing Date and
(2) provide for an equity grant from IACNA or the Company to such Employee of
substantially equivalent value to the unvested equity interests in Lear with
respect to which such Employee is forfeiting his or her rights (treating the
Closing Date as a pro rata vesting date with respect to restricted stock units).

8